462 So.2d 115 (1985)
Anthony Charles BOGAN, Appellant,
v.
STATE of Florida, Appellee.
Nos. 84-3, 84-4.
District Court of Appeal of Florida, Second District.
January 18, 1985.
James Marion Moorman, Public Defender, Bartow, and L.S. Alperstein, Asst. Public Defender, Tampa, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and James H. Dysart, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
We affirm the revocation of appellant's probation in case numbers 82-7926-A and 82-10378-A, having found the evidence sufficient to support the trial court's determination that appellant committed both of the probation violations alleged. We agree with appellant's assertion, however, that the court's written order sentencing appellant to three and one-half years concurrent imprisonment on each count departs from its oral pronouncement imposing a three-year concurrent sentence on each count. Because the written judgment and sentence must not vary from the oral pronouncement, Alphonse v. State, 430 So.2d 538 (Fla. 2d DCA 1983), we remand this case to the trial court with directions to conform the written sentence with its oral pronouncement.
Affirmed and remanded with directions.
OTT, A.C.J., FRANK, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.